Filed 6/27/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                 2019 ND 150


Michael Aaron Schatz,                                                  Appellant

      v.

North Dakota Department of Transportation,                                Appellee


                                 No. 20190068


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

      AFFIRMED.

      Per Curiam.

      Danny L. Herbel, Bismarck, ND, for appellant; submitted on brief.

      Michael T. Pitcher, Office of Attorney General, Bismarck, ND, for appellee;
submitted on brief.
                     Schatz v. N.D. Dep’t of Transportation
                                   No. 20190068


       Per Curiam.
[¶1]   Michael Schatz appeals from a district court judgment affirming a North
Dakota Department of Transportation (“DOT”) decision suspending his driving
privileges. On August 25, 2018, Schatz was pulled over by an officer with the
Bismarck Police Department and arrested for driving under the influence. Schatz was
issued a temporary operator’s permit, and the officer’s “Report and Notice Form” was
forwarded to the DOT. Schatz requested an administrative hearing. Following the
hearing, the hearing officer issued findings of fact, conclusions of law, and decision
suspending Schatz’s driving privileges for 91 days. Schatz argues the Report and
Notice form did not sufficiently articulate reasonable grounds to believe Schatz was
driving under the influence. We summarily affirm under N.D.R.App.P. 35.1(a)(7).
See Sutton v. N.D. Dep’t of Transp., 2019 ND 132, ¶ 8, 927 N.W.2d 93.
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                          1